UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 6/30/17 Item 1. Reports to Stockholders. THE U.S. GOVERNMENT MONEY MARKET PORTFOLIO Your Fund’s Expenses As a Fund shareholder, you can incur two types of costs: (1) transaction costs, including sales charges (loads) on Fund purchases and redemptions, if applicable; and (2) ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if applicable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The table below shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The table below provides information about actual account values and actual expenses in the columns under the heading “Actual.” In these columns the Fund’s actual return, which includes the effect of Fund expenses, is used to calculate the “Ending Account Value.” You can estimate the expenses you paid during the period by following these steps ( of course, your account value and expenses will differ from those in this illustration ): Divide your account value by $1,000 ( if your account had an $8,600 value, then $8,600 ÷ $1,000 8.6 ). Then multiply the result by the number in the row for your class of shares under the headings “Actual” and “Expenses Paid During Period” ( if Actual Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50 ). In this illustration, the actual expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Under the heading “Hypothetical” in the table, information is provided about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. This information may not be used to estimate the actual ending account balance or expenses you paid for the period, but it can help you compare ongoing costs of investing in the Fund with those of other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transactional costs. Therefore, information under the heading “Hypothetical” is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transactional costs were included, your total costs would have been higher. Actual Hypothetical (actual return after expenses) (5% annual return before expenses) Fund-Level Fund-Level Expenses Expenses Beginning Ending Paid During Ending Paid During Annualized Account Account Period Account Period Expense Value 1/1/17 Value 6/30/17 1/1/17–6/30/17 1 Value 6/30/17 1/1/17–6/30/17 1 Ratio $ 1,000 $ 1,002.50 $ 0.74 $ 1,024.05 $ 0.75 0.15 % 1. Expenses are equal to the annualized expense ratio for the six-month period as indicated above–in the far right column–multiplied by the simple average account value over the period indicated, and then multiplied by 181/365 to reflect the one-half year period. franklintempleton.com Annual Report 0 THE MONEY MARKET PORTFOLIOS Financial Highlights The U.S. Government Money Market Portfolio Year Ended June 30, Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income 0.003 0.001 — — — Net realized and unrealized gains (losses) a — Total from investment operations 0.003 0.001 — a — a — a Less distributions from net investment income (0.003 ) (0.001 ) — — — Net asset value, end of year. $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return 0.35 % 0.07 % —% —% —% Ratios to average net assets Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates b 0.15 % 0.13 % 0.09 % 0.08 % 0.13 % Net investment income 0.35 % 0.06 % —% —% —% Supplemental data Net assets, end of year (000’s) $ 21,564,546 $ 22,324,993 $ 27,390,400 $ 23,491,469 $ 18,744,530 a Amount rounds to less than $0.001 per share. b Benefit of expense reduction rounds to less than 0.01%. 1 Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Statement of Investments, June 30, 2017 The U.S. Government Money Market Portfolio Principal Amount Value Investments 102.5% U.S. Government and Agency Securities 82.1% a FFCB, 7/24/17 $ 10,000,000 $ 9,993,675 7/25/17 20,000,000 19,986,800 7/26/17 30,000,000 29,979,375 7/31/17 100,000,000 99,917,500 8/02/17 20,000,000 19,982,400 8/03/17 25,000,000 24,977,313 8/04/17 50,000,000 49,953,250 a FHLB, 7/05/17 506,000,000 505,950,844 7/07/17 250,000,000 249,964,208 7/12/17 300,000,000 299,916,675 7/14/17 550,000,000 549,809,044 7/19/17 400,000,000 399,808,100 7/21/17 500,000,000 499,730,556 7/26/17 400,000,000 399,729,028 7/28/17 310,000,000 309,783,175 8/02/17 200,000,000 199,825,067 8/04/17 200,000,000 199,809,411 8/09/17 200,000,000 199,776,833 8/11/17 300,000,000 299,647,400 8/16/17 200,000,000 199,736,267 8/18/17 300,000,000 299,589,200 8/23/17 200,000,000 199,698,489 8/25/17 100,000,000 99,845,083 a FHLMC, 7/03/17 794,287,000 794,247,522 7/07/17 45,000,000 44,994,113 7/17/17 102,000,000 101,962,827 8/01/17 117,000,000 116,905,295 8/11/17 90,960,000 90,857,443 8/18/17 41,250,000 41,195,000 9/06/17 13,750,000 13,724,794 a FNMA, 7/03/17 800,000,000 799,957,778 7/05/17 1,000,000,000 999,936,722 7/12/17 222,937,000 222,882,504 7/18/17 100,000,000 99,961,750 7/19/17 100,000,000 99,959,500 7/26/17 314,000,000 313,821,194 8/02/17 300,000,000 299,773,333 8/09/17 13,599,000 13,584,268 9/06/17 110,000,000 109,799,372 a U.S. Treasury Bill, 7/06/17 415,430,000 415,384,498 7/13/17 107,080,000 107,058,386 7/20/17 300,000,000 299,892,861 7/27/17 631,060,000 630,691,929 8/03/17 450,000,000 449,701,854 8/10/17 398,610,000 398,289,168 8/17/17 399,750,000 399,311,629 8/24/17 449,750,000 449,169,741 franklintempleton.com Annual Report 2 THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS The U.S. Government Money Market Portfolio (continued) Principal Amount Value Investments (continued) U.S. Government and Agency Securities (continued) a U.S. Treasury Bill, (continued) 8/31/17 $ $ 9/07/17 9/14/17 9/21/17 9/28/17 10/05/17 10/12/17 10/19/17 10/26/17 11/02/17 11/09/17 11/16/17 11/30/17 12/07/17 12/21/17 12/28/17 1/04/18 2/01/18 U.S. Treasury Note, 0.625%, 8/31/17 0.75%, 10/31/17 Total U.S. Government and Agency Securities (Cost $17,697,772,895) b Repurchase Agreements 20.4% Barclays Capital Inc., 1.05%, 7/03/17 (Maturity Value $38,003,325) Collateralized by U.S. Treasury Note, 2.00%, 7/31/20 (valued at $38,950,193) Deutsche Bank Securities Inc., 1.05%, 7/03/17 (Maturity Value $25,002,188) Collateralized by U.S. Treasury Note, 0.75% - 2.25%, 7/31/18 - 4/30/22 (valued at $25,500,063) . Deutsche Bank Securities Inc., 1.15%, 7/03/17 (Maturity Value $ 5,000,479) Collateralized by U.S. Treasury Note, 1.00% - 4.00%, 8/15/18 - 6/30/19 (valued at $5,100,082) Federal Reserve Bank of New York, 1.00%, 7/03/17 (Maturity Value $3,875,322,917) Collateralized by U.S. Treasury Bond, 2.75% - 4.625%, 5/15/38 - 11/15/42; and U.S. Treasury Note, 2.625%, 11/15/20 (valued at $3,875,323,037) Goldman Sachs & Co., 1.00%, 7/03/17 (Maturity Value $125,010,417) Collateralized by U.S. Treasury Note, 2.25%, 4/30/21 (valued at $127,505,374) HSBC Securities Inc., 1.05%, 7/03/17 (Maturity Value $300,026,250) Collateralized by U.S. Government and Agency Securities, 0.00% - 1.018%, 12/15/17 - 2/01/20 (valued at $306,003,182) Merrill Lynch, Pierce, Fenner & Smith Inc., 0.99%, 7/03/17 (Maturity Value $32,412,674) Collateralized by U.S. Treasury Note, 1.125%, 7/31/21 (valued at $33,237,895) Total Repurchase Agreements (Cost $4,400,410,000) Total Investments (Cost $22,098,182,895) 102.5% Other Assets, less Liabilities (2.5)% ) Net Assets 100.0% $ See Abbreviations on page 10. a The security was issued on a discount basis with no stated coupon rate. b See Note 1(b) regarding repurchase agreements. 3 Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities June 30, 2017 The U.S. Government Money Market Portfolio Assets: Investments in unaffiliated securities, at amortized cost $ 17,697,772,895 Repurchase agreements, at value and cost 4,400,410,000 Total investments $ 22,098,182,895 Cash 168,425,736 Receivables from interest 858,078 Total assets 22,267,466,709 Liabilities: Payables: Investment securities purchased 699,963,055 Management fees 2,697,285 Distributions to shareholders 6,932 Accrued expenses and other liabilities 253,180 Total liabilities 702,920,452 Net assets, at value $ 21,564,546,257 Net assets consist of: Paid-in capital $ 21,564,541,538 Undistributed net investment income 4,719 Net assets, at value $ 21,564,546,257 Shares outstanding 21,564,543,137 Net asset value per share $ 1.00 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report 4 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the year ended June 30, 2017 The U.S. Government Money Market Portfolio Investment income: Interest. $ 100,880,851 Expenses: Management fees (Note 3a) 30,021,404 Custodian fees (Note 4) 180,852 Reports to shareholders 8,583 Professional fees 222,168 Other 192,020 Total expenses 30,625,027 Expense reductions (Note 4) (183,181 ) Net expenses 30,441,846 Net investment income 70,439,005 Net realized gain (loss) from investments 800 Net increase (decrease) in net assets resulting from operations $ 70,439,805 5 Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The U.S. Government Money Market Portfolio Year Ended June 30, Increase (decrease) in net assets: Operations: Net investment income $ 70,439,005 $ 14,872,660 Net realized gain (loss) 800 2,619,294 Net increase (decrease) in net assets resulting from operations 70,439,805 17,491,954 Distributions to shareholders from net investment income (70,439,005 ) (14,872,660 ) Capital share transactions (Note 2) (760,447,580 ) (5,068,026,490 ) Net increase (decrease) in net assets (760,446,780 ) (5,065,407,196 ) Net assets: Beginning of year 22,324,993,037 27,390,400,233 End of year. $ 21,564,546,257 $ 22,324,993,037 Undistributed net investment income included in net assets: End of year. $ 4,719 $ — franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report 6 THE MONEY MARKET PORTFOLIOS Notes to Financial Statements The U.S. Government Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The U.S. Government Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. The following summarizes the Portfolios significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolios Board of Trustees (the Board), Franklin Templeton Services, LLC, an affiliate of the investment manager, has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the seller, collateralized by securities which are delivered to the Portfolios custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% (if the counterparty is a bank or broker-dealer) or 100% (if the counterparty is the Federal Reserve Bank of New York) of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at year end, as indicated in the Statement of Investments, had been entered into on June 30, 2017. c. Income Taxes It is the Portfolios policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of June 30, 2017, the Portfolio has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken in future tax years). Open tax years are those that remain subject to examination and are based on each tax jurisdictions statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions from net realized capital gains and other distributions, if any, are recorded on the ex-dividend date. Distributable earnings are determined according to income tax regulations (tax basis) and may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. 7 Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS The U.S. Government Money Market Portfolio (continued) e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. 2. Shares of Beneficial Interest At June 30, 2017, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolios shares at $1.00 per share were as follows: Year Ended June 30, Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) $ ) $ ) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of Franklin Templeton U.S. Government Money Fund, Franklin U.S. Government Money Fund, Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. franklintempleton.com Annual Report 8 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS The U.S. Government Money Market Portfolio (continued) 3. Transactions with Affiliates (continued) c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. Total expenses waived or paid are not subject to recapture subsequent to the Portfolios fiscal year end. There is no guarantee that the Portfolio will be able to avoid a negative yield. There were no expenses waived during the year ended June 30, 2017. d. Other Affiliated Transactions At June 30, 2017, the shares of the Portfolio were owned by the following investment companies: Percentage of Shares Outstanding Shares Institutional Fiduciary Trust  Money Market Portfolio % Franklin U.S. Government Money Fund % Franklin Templeton Money Fund Trust  Franklin Templeton U.S. Government Money Fund % % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolios custodian expenses. During the year ended June 30, 2017, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes The tax character of distributions paid during the years ended June 30, 2017 and 2016, was as follows: Distributions paid from ordinary income $ $ At June 30, 2017, the cost of investments and undistributed ordinary income for income tax purposes were as follows: Cost of investments $ Distributable earnings - undistributed ordinary income $ 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical financial instruments 9 Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS The U.S. Government Money Market Portfolio (continued) Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2017, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 7. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Porfolios financial statements and related disclosures. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. FNMA Federal National Mortgage Association franklintempleton.com Annual Report 10 THE MONEY MARKET PORTFOLIOS Report of Independent Registered Public Accounting Firm To the Board of Trustees of The Money Market Portfolios and Shareholders of The U.S. Government Money Market Portfolio In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The U.S. Government Money Market Portfolio (the "Fund") as of June 30, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities as of June 30, 2017 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California August 15, 2017 11 Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Tax Information (unaudited) The U.S. Government Money Market Portfolio Under Section 871(k)(2)(C) of the Internal Revenue Code (Code), the Portfolio hereby reports the maximum amount allowable but no less than $800 as a short term capital gain dividend for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended June 30, 2017. Under Section 871(k)(1)(C) of the Code, the Porfolio hereby reports the maximum amount allowable but no less than $70,439,005 as interest related dividends for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended June 30, 2017. franklintempleton.com Annual Report 12 THE MONEY MARKET PORTFOLIOS Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during at least the past five years and number of U.S. registered portfolios overseen in the Franklin Templeton Investments fund complex, are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1985 140 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly , Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Mary C. Choksi (1950) Trustee Since 2014 134 Avis Budget Group Inc. (car rental) One Franklin Parkway (2007-present) and Omnicom San Mateo, CA 94403-1906 Group Inc. (advertising and marketing communications services) (2011-present). Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly , Founder and Senior Advisor, Strategic Investment Group (investment management group) (2015-2017); Founding Partner and Senior Managing Director, Strategic Investment Group (1987–2015); Founding Partner and Managing Director, Emerging Markets Management LLC (investment management firm) (1987-2011); and Loan Officer/Senior Loan Officer/Senior Pension Investment Officer, World Bank Group (international financial institution) (1977-1987). Edith E. Holiday (1952) Trustee Since 2005 140 Hess Corporation (exploration of oil One Franklin Parkway and gas) (1993-present), Canadian San Mateo, CA 94403-1906 National Railway (railroad) (2001-present), White Mountains Insurance Group, Ltd. (holding company) (2004-present), Santander Consumer USA Holdings, Inc. (consumer finance) (2016-present), RTI International Metals, Inc. (manufacture and distribution of titanium) (1999-2015) and H.J. Heinz Company (processed foods and allied products) (1994-2013). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly , Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison-United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 140 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company) (2006-present); and formerly , Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). 13 Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Independent Board Members (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Larry D. Thompson (1945) Trustee Since 2007 140 The Southern Company (energy One Franklin Parkway company) (2014-present; previously San Mateo, CA 94403-1906 2010-2012), Graham Holdings Company (education and media organization) (2011-present) and Cbeyond, Inc. (business communications provider) (2010-2012) Principal Occupation During at Least the Past 5 Years: Director of various companies; John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2015-present; previously 2011-2012); and formerly , Executive Vice President - Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-2014); Senior Vice President - Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee 114 None One Franklin Parkway Independent since 2007 San Mateo, CA 94403-1906 Trustee and Lead Independent Trustee since 2008 Principal Occupation During at Least the Past 5 Years: President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly , President, Staples International and Head of Global Transformation (office supplies) (2012-2016); Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President - Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President - Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 156 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member - Office of the Chairman, Director and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; Vice Chairman, Investment Company Institute; and formerly , President, Franklin Resources, Inc. (1994-2015). **Rupert H. Johnson, Jr. (1940) Chairman of Chairman 140 None One Franklin Parkway the Board of the San Mateo, CA 94403-1906 and Board and Trustee Trustee since 2013 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member - Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 42 of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments. franklintempleton.com Annual Report 14 THE MONEY MARKET PORTFOLIOS Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Gaston Gardey (1967) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Financial San Mateo, CA 94403-1906 Officer, Chief Accounting Officer and Treasurer Principal Occupation During at Least the Past 5 Years: Treasurer, U.S. Fund Administration & Reporting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 45 of the investment companies in Franklin Templeton Investments. Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and FT AlphaParity, LLC; and officer of 45 of the investment companies in Franklin Templeton Investments. Matthew T. Hinkle (1971) Chief Since June Not Applicable Not Applicable One Franklin Parkway Executive 2017 San Mateo, CA 94403-1906 Officer – Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, U.S. Fund Administration Reporting & Fund Tax, Franklin Templeton Investments; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly , Vice President, Global Tax (2012-April 2017) and Treasurer/Assistant Treasurer, Franklin Templeton Investments (2009-2017). Robert Lim (1948) Vice President Since 2016 Not Applicable Not Applicable One Franklin Parkway – AML San Mateo, CA 94403-1906 Compliance Principal Occupation During at Least the Past 5 Years: Vice President, Franklin Templeton Companies, LLC; Chief Compliance Officer, Franklin Templeton Distributors, Inc. and Franklin Templeton Investor Services, LLC; and officer of 45 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy President Since 2010 Not Applicable Not Applicable and Chief One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer – Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Corporate Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 45 of the investment companies in Franklin Templeton Investments. 15 Annual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly , Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 45 of the investment companies in Franklin Templeton Investments. Navid J. Tofigh (1972) Vice President Since 2015 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; and officer of 45 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; and officer of 45 of the investment companies in Franklin Templeton Investments. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director ofFranklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. Note 3: Effective November 1, 2016, Frank Olson ceased to be a trustee of the trust. It is possible that after this date, information about officers may change. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. franklintempleton.com Annual Report 16 Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $95,040 for the fiscal year ended June 30, 2017 and $101,517 for the fiscal year ended June 30, 2016. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended June 30, 2017 and $8,134 for the fiscal year ended June 30, 2016. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $255,000 for the fiscal year ended June 30, 2017 and $442,751 for the fiscal year ended June 30, 2016.
